In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00218-CV
     ___________________________

   IN THE INTEREST OF J.J., A CHILD



  On Appeal from the 462nd District Court
          Denton County, Texas
       Trial Court No. 18-7953-431


  Before Birdwell, Womack, and Wallach, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Appellant Mother appeals the termination of her parental rights to her child,

J.J.1 Because the trial court did not err by considering evidence of Mother’s mental

illnesses, we affirm its judgment.

                                     Background

      In August 2018, then-seven-month-old J.J., his two older half-siblings,2 and

J.J.’s father were living with Mother’s parents when the Department of Family and

Protective Services petitioned for the children’s removal and the termination of

Mother’s parental rights. Mother had not been in the home since May, and the

Department was concerned about Mother’s mental health and possible drug use, as

well as anonymous reports of abuse committed by the grandparents against the

children and Mother. The trial court entered a temporary order placing J.J. with his

Father and requiring Mother to complete the terms of a Department service plan—

requiring, for example, attending parenting classes, participating in counseling

sessions, submitting to random drug screenings, refraining from the use of alcohol,

and establishing “safe, stable[,] and appropriate housing.” Father then moved into the

paternal grandparents’ home with J.J.; the two remained living there at the time of trial

in February 2020.


      1
        We redact J.J.’s name as well as the names of his parents to protect J.J.’s
identity. Tex. R. App. P. 9.8(b)(2).
      2
       Those children are the subject of a separate appeal.

                                           2
      Mother was allowed supervised visitation with J.J., and though she initially

attended those visitations (albeit often arriving late), witnesses described her as

distracted, preoccupied with her cell phone, and lacking any bond with J.J. In June

2019, she stopped attending her visitations with him altogether; coincidentally, she

tested positive for marijuana use that month. She also stopped providing any in-kind

child support. After June 2019, she made no attempt to check on J.J. or inquire about

his wellbeing through her Department caseworkers or by contacting Father directly.

      Her absence extended to the termination proceeding in general as well. The

Department struggled to reach her because she changed her phone number several

times, and her caseworkers became concerned about her living situation because she

moved frequently and was believed to be homeless temporarily. At some point, she

moved to Oklahoma, where she resided at the time of trial. The Department also

became concerned about her involvement in an abusive relationship that fall—Mother

reported to a caseworker that her boyfriend had “h[eld] her against her will and that

he was a very dangerous . . . individual,” but she did not report him to the police.3 In

September, Mother failed to attend a family group conference coordinated by the

Department—in part because she could not find a babysitter for her dogs. She failed

to attend mediation, claiming at trial that she had not been notified of the date. She


      3
       This was not the only abusive relationship in which Mother had been involved
during these proceedings. She reunited with her abusive ex-husband in July 2019 but
broke up with him again after he “choked [her], he hit [her], threw [her] down on the
ground.” She did not call police to report the incident.

                                           3
repeated a similar claim when confronted on the second day of trial with her absence

from the first day of trial, though she admitted her receipt of a court order notifying

her of the trial setting.

       According to the testimony of Mother’s friend Katherine Von Vogt; her

psychiatrist of five years, Dr. S. Richard Roskos; and Father, this sort of withdrawal

was not uncommon for Mother. Von Vogt and Dr. Roskos both testified to Mother’s

tendency to withdraw or “disappear.” Father expressed his concerns about Mother’s

tendency to “seclude herself entirely” at even a minor inconvenience, causing Father

to worry about J.J.’s safety if placed in her care. He thought her failure to attend the

first day of trial was in character for her and symptomatic of her—in his words—

“laundry list” of mental-illness diagnoses.

       Those diagnoses caused the Department concern as well, but primarily because

Mother’s explanations or descriptions of her mental-health struggles were largely

inconsistent and conflicted with her medical records—hundreds of pages of which

were admitted into evidence at trial. Mother had been hospitalized for inpatient

treatment at least four times between 2015 and 2018, for about a week to ten days

each time. Mother did not deny being hospitalized for mental-health treatment but

she disputed the diagnoses—particularly that of dissociative identity disorder (DID).

       Dr. Roskos explained that DID causes “patients [to] have dissociative episodes

to the point where they . . . seem like another person and have different

personalities.” Mother denied experiencing such alternative personalities—known as

                                              4
“alters”—despite her having previously described them to treatment providers and to

her caseworkers.    Mother’s Department caseworker, Abra Piacente, recalled an

instance when Mother talked about having “suicidal alters, one specifically named

Mary.” Piacente attributed two of Mother’s hospital stays to an alternate personality

taking over causing Mother to cut herself on the inside of her legs and wrists.

According to Piacente,

      [Mother] talked a lot about trying to integrate those alters and that she
      disliked how she felt like she was losing time because the alters were not
      always aware of each other. She talked about having homicidal ideations
      towards several members of her family, suicidal ideations towards
      herself. She talked about how specifically the alter Mary wanted to kill
      herself because [she] couldn’t cope with the sexual trauma that she had
      endured.

            . . . She felt like she was . . . switching alters very inconsistently
      due to a large list of triggers that she had.

      Father testified to his “meeting” several of her alternate personalities during

their brief marriage and listed the names of seven of them. He explained that she

would sometimes have a seizure before emerging as an alternate personality; other

times she would simply “wake up and be acting differently than she was before.” He

described one persona as “always very angry” without apparent reason and testified

that he would not “interact too much” with Mother in that state because of his fear

that she would become physically violent. Mother would act negatively toward her

children if possessed by that persona, and Father recalled an instance when she started

cussing at her older son and calling him derogatory names. He further described


                                           5
Mother as being emotionally and verbally abusive to himself and to her two older

children, and he testified that in the spring of 2018 Mother had threatened to throw

then-infant J.J. “as hard as she could against the ground.” Mother denied ever

exhibiting an alternate personality in front of her children, and she dismissed her

speaking in various voices in front of them as her doing “different accents for fun.”

      Mother’s DID diagnosis was recorded in her medical records, including records

from her 12-day hospitalization in May 2018 after she attempted suicide by

prescription-drug overdose and expressed homicidal ideations of drowning J.J. and

Father and murdering her parents. Also noted in Mother’s medical records were her

diagnoses of bipolar disorder, posttraumatic stress disorder, attention deficit disorder,

alcohol and marijuana dependencies, and sedative abuse. Additional notes included

the following:

          • Mother had “alters that need to be integrated” and that she “felt that she
            was hallucinating more and stumbling.”

          • Mother’s “prominent borderline personality disorder” and confession to
            attempting suicide on eight occasions and cutting herself intentionally
            “several hundred times.”

          • Mother’s claim that she had been a hostage in the past.

          • Mother’s “claim[] that she has a diagnosis of dissociative identity
            disorder and . . . [s]he also makes frequent reference to alters.”

          • Mother’s descriptions of “auditory and visual hallucinations of ‘a bad
            man scratching at the window and he has the ability to split his body in
            two.’”




                                           6
      In a psychological assessment completed as part of Mother’s service plan, she

failed to disclose the above-reported hallucinations and homicidal ideations. And at

trial, Mother disputed having DID or exhibiting alternate personalities insisting that

those were simply emotions that she had named and that she was learning to properly

process. And while Dr. Roskos testified that her DID had been “less evident in the

last couple of years,” he admitted that was based on her own self-reporting and made

clear that his role was limited to managing her medications and that he relied on

Mother’s representations that she was in therapy.

      Mother attended therapy with psychotherapist Lois Vaillancourt during these

proceedings.   At trial, Vaillancourt described the abuse Mother claimed to have

suffered at her parents’ hands as “incredible trauma” and testified that she was not

sure that she had seen anyone “with such extreme abuse.” Though Vaillancourt did

not testify to any details of the alleged abuse, Piacente recounted Mother’s allegations

that both parents had sexually abused her and possibly her older daughter, were

controlling, and had “kept her medicated.” Vaillancourt testified that, if Mother’s

descriptions of abuse were true, she would never trust the maternal grandparents to

care for small children. But Vaillancourt was completely unaware that Mother’s

children were living in the maternal grandparents’ home when Mother was

hospitalized in May 2018, or that Mother’s children continued to live there after

Mother’s release from the hospital and until their removal in August. According to

Piacente, when she confronted Mother about the apparent conflict between her

                                           7
allegations of abuse and the fact that she had entrusted the children to her parents,

Mother stated that her parents refused to let her pick up the children and that she

could not enlist the aid of law enforcement because her father “ha[d] connections to

judges, attorneys, and the mafia, and law enforcement, and that nothing would

happen if she attempted to contact them.” At trial, Mother said that she had no

choice and nowhere else to send her children. 4

      Not only did Mother neglect to tell Vaillancourt about leaving her children in

the care of her allegedly abusive parents, but she also did not tell Vaillancourt that she

stopped seeing J.J. in June 2019, had a history of drug abuse, tested positive for drugs

during the termination proceedings, and had returned to a violent relationship with

her ex-husband while the termination proceeding was pending. Vaillancourt also did

not know that Mother had weaned herself off of her medications in September

2019—an act that had confused Dr. Roskos at the time because “she had been on

them for a number of years beforehand.”

      Mother was also inconsistent in answering two drug and alcohol assessments;

in the first Mother reported “a very extensive drug history,” but in the second she

denied having used many substances and denied any current usage—a statement

contradicted by her positive drug tests in October 2018 and June 2019. 5 Her medical


      4
       Mother also admitted at trial that she was staying with her parents while
attending the trial and that her mother was driving her to and from court.
      5
       At trial, Mother dismissed these as false positives.

                                            8
records in 2018 described an extensive history of substance abuse—including

marijuana, cough syrup, cocaine, and LSD—and noted that Mother “has a history of

binge alcohol drinking since the age of 12 . . . . When she binges, she typically drinks

3 bottles of wine”; that Mother “states that she smokes marijuana daily, for the past

14 years”; and that she “[m]ost recently used cocaine, snorting it, in January of 2018

and did LSD last year.” But at trial, she testified that she had not used cocaine or

methamphetamine in 11 years.

      Though her court-ordered psychological assessment recommended formal

substance-abuse counseling, Piacente was unaware of Mother’s participation in any

such treatment. Mother testified that she had participated virtually in Alcoholics

Anonymous and Narcotics Anonymous as required by her service plan, though she

failed to provide any attendance logs from August 2018 through April 2019, nor logs

from June 2019 through the time of trial in February 2020.

      These issues undermined Mother’s completion of her service plan.              Her

caseworkers doubted her truthfulness and, although Mother had completed an online

parenting class, two psychosocial evaluations, counseling, drug and alcohol

assessments, and psychological evaluations, they remained concerned about Mother’s

inability to demonstrate that she had learned anything or to put any lessons learned

into practice. Piacente did not observe any change in Mother’s parenting ability after

she completed a parenting course and expressed concerns that Mother had failed to

demonstrate an ability to remain sober, maintain stable housing, meet her own

                                           9
mental-health needs, or meet her child’s medical-health6 needs. And, in Piacente’s

view, Mother may have required additional services but had “[left] out information

that would have possibly recommended different types of treatments or additional

treatments.”

      Before and during trial, Mother had difficulty providing a plan for a stable

future, particularly one involving custody of J.J. At trial, she testified that she had

been living in a two-bedroom apartment in Oklahoma for a few months, but she had

never provided the Department with any photographs of the apartment nor did she

provide any at trial. Though she was still under Dr. Roskos’s care for medication

management, he testified that Mother had missed her appointment scheduled for the

first day of trial; Mother claimed that she had not been aware of the appointment.

And she was no longer seeing a therapist, testifying that she was on a waiting list and

had not found “a proper fit yet.”      She was unemployed but received disability

payments of about $1,250 per month and federal student aid money because she

attended online classes. After payment of rent and bills, she testified that she had

about $350 to $400 to live on each month. When asked about her plans for the

future, Mother testified that she planned to complete her college degree in political

science and possibly attend law school, but she did not mention any plans for J.J.—




      6
       One of Mother’s older children suffers from a traumatic brain injury, is on the
autism spectrum, and has attention deficit hyperactivity disorder.

                                          10
when that was pointed out, Mother vaguely testified to her plan to “work with [her]

kids” and “have them in school.”

       At the conclusion of the trial, the trial court terminated Mother’s parental rights

to J.J. on the grounds of endangerment, constructive abandonment, and failure to

comply with the service plan, and it determined that termination was in J.J.’s best

interest.

                                      Discussion

       At the heart of Mother’s three issues on appeal is her assertion that Section

161.003 is the only ground for termination of a parent’s rights on the basis of mental

illness or deficiency. See Tex. Fam. Code Ann. § 161.003. But her argument is

contrary to established law. Section 161.003 is not the exclusive way to terminate the

parental rights of someone with a mental illness or deficiency. In re J.P.-L., 592

S.W.3d 559, 589 (Tex. App.—Fort Worth 2019, pet. denied).

       For a trial court to terminate a parent–child relationship, the party seeking

termination has to prove two elements by clear and convincing evidence: (1) that

grounds for termination exist and (2) that termination is in the child’s best interest.

Tex. Fam. Code Ann. §§ 161.001(b), .003(a); In re E.N.C., 384 S.W.3d 796, 803 (Tex.

2012); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Section 161.001 of the Family Code

provides a veritable laundry list of grounds for termination, including the three upon

which the trial court based its decision to terminate Mother’s rights in this case:

endangerment, constructive abandonment, and failure to comply with the service

                                           11
plan. Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (N), (O). Evidence of any one

ground listed in Section 161.001 is sufficient to sustain a termination of parental rights

when coupled with a best-interest finding. See In re R.R., 294 S.W.3d 213, 233 (Tex.

App.—Fort Worth 2009, no pet.).

      Mother argues that the trial court reversibly erred by admitting evidence of her

history of mental illness because the Department failed to plead for termination on

Section 161.003’s mental-illness grounds.7       See Tex. Fam. Code Ann. § 161.003

(allowing termination of a parent’s rights if she has a mental or emotional illness or

mental deficiency that renders her unable to provide for the child’s physical,

emotional, and mental needs until his 18th birthday). But Mother is incorrect.

      Section 161.003 is not the exclusive way to terminate the parental rights of

someone with a mental illness or deficiency. J.P.-L., 592 S.W.3d at 589. Evidence of

mental illness—while not enough in itself to warrant termination—is relevant, for

example, if the parent’s mental state causes her to engage in conduct that endangers

the physical or emotional well-being of a child. In re T.G.R.-M., 404 S.W.3d 7, 14

(Tex. App.—Houston [1st Dist.] 2013, no pet.). The State was therefore not required

to plead Section 161.003 as grounds for termination in order to offer evidence




      7
       At one point in her brief, Mother mentions that the mental-illness evidence
was unfairly prejudicial—referencing Texas Rule of Evidence 403—but her trial
objections were limited to relevance. She has therefore failed to preserve a Rule 403
objection. Tex. R. App. P. 33.1(a)(1)(A).

                                           12
connected to Mother’s mental illnesses. We overrule her first issue to the extent it

argues otherwise.

      As for her general complaint that her mental health was irrelevant, we cannot

conclude that the trial court abused its discretion by admitting the evidence; it did not

act arbitrarily or outside the zone of reasonable disagreement. See Tex. R. Evid. 401;

Caffe Ribs, Inc. v. State, 487 S.W.3d 137, 142 (Tex. 2016). Mother’s mental illnesses

were not only “of consequence in determining” J.J.’s best interest, but inextricably

intertwined with much of the evidence. See Tex. R. Evid. 401. Her mental illnesses

explained and contextualized her behavior, some of which endangered J.J.’s wellbeing.

For example, Father attested to Mother’s threat to pick then-infant J.J. up and “throw

him as hard as she could against the ground.” He also testified to her verbal abuse of

her children and his fears that she would become physically violent when acting under

an alternate personality. When Mother left her children in May 2018 for inpatient

hospitalization, she was having suicidal ideations and homicidal ideations—including

plans to drown J.J. And at that time, she left J.J. at her parents’ home, where they

were J.J.’s primary caretakers. For three months, J.J. was living in the home of his

maternal grandparents, whom Mother had alleged committed acts of abuse—

including sexual abuse—so serious that Vaillancourt described them as “extreme.”

Mother did not attempt to retrieve J.J. from her parents’ home upon her release from

the hospital—she left him there until he was removed by the Department in August.



                                           13
       Her inconsistent descriptions of her mental illnesses—both her diagnoses and

her symptoms—were also wholly relevant to the Department’s determinations that

she had failed to exhibit an ability to appropriately parent J.J. and that she had not

successfully completed the service plan.        As Piacente testified, her lack of

forthrightness regarding her mental health left open the question of whether

additional services were required or would be beneficial.

       And finally, Mother’s mental-health status was relevant to her abandonment of

J.J. because multiple witnesses testified to her tendency to withdraw or detach.

Mother seems to have done just that in June 2019, when she stopped visiting J.J. and

made no effort to check in on his wellbeing in the eight months before trial.

       We cannot conclude that the trial court abused its discretion by admitting

evidence of Mother’s history of mental illness because it was relevant to the grounds

of endangerment and abandonment and her failure to complete the service plan. We

therefore overrule Mother’s first issue. Because her second and third issues are

predicated on our sustaining her first, we also overrule Mother’s remaining two

issues.8


       8
        In her second issue, Mother argues that there was insufficient evidence to
support the best-interest finding “absent [evidence of M]other’s mental health.” In
her third issue, she argues that the “cumulative impact of error warrants reversal” “in
the interest of justice and fairness.” To the extent that Mother argues that
“cumulative error” exists based on any trial court rulings apart from those discussed
above, she has waived them by failing to provide citations to the record and
supporting authority. See Hall v. Stephenson, 919 S.W.2d 454, 466–67 (Tex. App.—Fort
Worth 1996, writ denied).

                                          14
                                   Conclusion

     Having overruled Mother’s three issues, we affirm the trial court’s judgment.

                                                   /s/ Wade Birdwell

                                                   Wade Birdwell
                                                   Justice

Delivered: December 23, 2020




                                        15